DETAILED ACTION

Response to Amendment
Claims 1-3, 5-12 and 19-20 are pending in the application, with claims 5-6, 11 and 19-20 currently withdrawn.  New grounds of rejection have been added as a resulf of the amendment to the claims submitted 6/27/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0267608) in view of Brown et al. (US 2013/0017340) and further in view of Pras et al. (US 2018/0233751).
Regarding claim 1, Choi et al. discloses in Figs 1-4, a method of making a electrode ([0006]) for a battery cell (ref 300), the method comprising: introducing ([0006]) a coated electrode having a first surface extending thereover ([0006]), the coated electrode having a predetermined density of active materials for ion transport ([0006]); selectively modifying ([0006]) the coated electrode by patterning the first surface to define a patterned electrode having a first portion and a second portion ([0006]).
Choi et al. does not explicitly disclose drying at 100C the coated electrode, and after the step of selectively modifying, compressing the patterned electrode by calendering the first surface to provide the first portion having a first density of active materials and the second portion having a second density of active materials, the second density being greater than the first density to define the calendered electrode having a spatial variation of active material density.
Brown et al. discloses in Figs 1-13, a method of making a battery electrode ([0117]) including depositing an electrode slurry ([0117]) followed by drying at 100C ([0141]) and calendaring it ([0117], [0137]) to form a patterned film to selectively adjust the electrode density and porosity ([0117], [0137]).  This configuration enhances the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery ([0009]-[0012], [0117], [0137]).
Brown et al. and Choi et al. are analogous since both deal in the same field of endeavor, namely, battery production methods.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to incorporate the drying and calendaring disclosed by Brown et al. into the process of Choi et al. to enhance the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery.

The reference also does not explicitly disclose the drying is for 1 hour.
Pras et al. discloses a method of forming an electrode composition (Title, Abstract) including depositing an electrode material on a collector, drying for 1 hour ([0245]), followed by calendaring ([0245]).  The drying time of 1 hour is selected for optimization of solvent removal / drying process ([0160], [0161]).
Pras et al. and Choi et al. are analogous since both deal in the same field of endeavor, namely, electrode material manufacture processes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the drying time disclosed by Pras et al. into the process of modified Choi et al. to optimize solvent removal/drying of the electrode.

Regarding claim 2, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses the step of selectively modifying comprises selectively removing a volume of the active materials ([0006]) from the patterned electrode by subtractive patterning ([0006]) the first surface to induce in-plane spatial variations in the density of the calendered electrode ([0006]) during the step of compressing (see combination as set forth in claim 1 above).

Regarding claim 3, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses subtractive patterning includes one of laser patterning ([0006]).

Regarding claim 7, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses the first density is the predetermined density (see rejection of claim 1 as set forth above, with addition of Brown adjusting density [0137]).

Regarding claim 8, modified Choi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first density is the predetermined density and is between about 40% and about 60% active material, and wherein the second density is between about 60% and about 90% active material.  As the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery are variables that can be modified, among others, by adjusting said density/porosity of the coated electrode (see Brown et al., [0009]-[0012], [0117], [0137]), with said cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery all varying as the density/porosity of the coated electrode is varied, the precise density/porosity of the coated electrode would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed density/porosity of the coated electrode cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the density/porosity of the coated electrode in the method of modified Choi et al. as taught by Brown et al. to obtain the desired balance between the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 9 and 10, modified Choi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose wherein the step of compressing comprises calendering the first surface at a predetermined line speed, a predetermined force, a predetermined gap, and a predetermined temperature, the predetermined line speed is between about 0.1 and about 150 meters per minute, the predetermined force is between about 1 and about 10 megapascals, the predetermined gap is between about 0.015 millimeter (mm) and 4 mm, and the predetermined temperature is between about ambient temperature and about 80 degrees Celsius.
As the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery are variables that can be modified, among others, by adjusting said calendaring process parameters (see Brown et al., [0067], [0106], [0135]), with said the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery all varying as the calendaring process parameters are varied, the precise calendaring process parameters would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed calendaring process parameters cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, calendaring process parameters in the method of Choi et al. as taught by Brown et al. to obtain the desired balance between the cost effectiveness of the production process as well as overall structural integrity and electronic performance of the battery (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 12, modified Choi et al. discloses all of the claim limitations as set forth above and also discloses the first portion includes a plurality of first portions and wherein the second portion includes a plurality of second portions (see rejection above with respect to claim 1, calendaring of Brown et al. results in first and second portions of different density/porosity).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-10 and 12 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725